
183.In connexion with the well-deserved election of Mr. Thorn to the Presidency of the thirtieth session of the General Assembly, I should like to extend to him the sincere congratulations of the President and founder of the Popular Revolutionary Movement, the President of the Republic of Zaire, Citizen Mobutu Sese Seko Kuku Ngbendu Wa Za Banga, and also of the entire Zairian people comprising the Popular Revolutionary Movement. As an experienced political leader of his country and an ardent advocate of peaceful coexistence among different States, he has always rendered signal services to the international community. Today, the latter in its turn pays him a heartfelt tribute by calling upon him to preside over the work of this session, which is being held immediately after the important and historic seventh special session devoted to development and international co-operation. The intellectual and human qualities which have made him a universally recognized statesman, will, I am sure, enable him to help our Assembly always seek an appropriate general consensus on the numerous and difficult problems which appear on our very heavy agenda.
184.	I should like to take this opportunity to associate myself with previous speakers and to extend my congratulations to his predecessor, Mr. Abdelaziz Bouteflika, Minister of Foreign Affairs of Algeria, who brilliantly directed the work of the twenty-ninth session as well as the seventh special session.
185.	I would be remiss were I not to pay a well- deserved tribute to the Secretary-General of our Organization, Mr. Kurt Waldheim, for the ceaseless efforts which he has made to defend the great humanitarian principles which we all endorse and which, reproduced in the Charter of the United Nations, form a platform for international co-operation and for human justice on a planet-wide and world-wide basis.
186.	May I recall before this Assembly and with a certain degree of emotion, that on 4 October 1973, from this self-same rostrum, the President and founder of the Popular Revolutionary Movement, the President of the Republic of Zaire, Citizen Mobutu Sese Seko, denounced the injustices committed by rich countries against the poor countries because the former have everything, and the latter have nothing, to say. After this courageous denunciation, he concluded his brilliant statement, which was a charter for international peace and co-operation, by expressing the hope that "thanks to it and through it [United Nations], we shall be able to do more to promote co-operation among the inhabitants of our planet in the economic, cultural, scientific and technical fields, for the building of a better, fairer and more just world, in absolute respect for the authenticity of everyone."6
187.	Today, the delegation of Zaire is gratified to see, after the sixth special session and particularly after the seventh special session, which has just concluded its work, that our Organization has unequivocally expressed its resolve ". . . to eliminate humanity and to accelerate the development of developing countries, . . ."7
188.	After debates which have often been difficult but which have always been imbued with a spirit of mutual understanding, all States Members of our Organization have finally endorsed the principle of creating a new international economic order whose foundations have been defined in the Declaration and the program of Action as well as in the Charter of Economic Rights and Duties of States.
189.	The work of the seventh special session witnessed the group of industrialized countries and the developing countries resorting to concerted action as a way to work together in order to put an end to the imbalance at present existing between these two groups. Thus, international solidarity henceforth will be embodied in more realistic forms than those of the past.
190.	Apart from this wish for a better future for all inhabitants of our planet a hope which has been kindled by the seventh special session it has also been clearly confirmed that a new reality in the world has been brought about by it. The world is at present divided into two groups: first, the "haves" or the industrialized countries and, on the other hand, the "have-nots" or the developing countries. Some even prefer to call them rich and poor countries.
191.	We shall not dwell on purely semantic problems, but, rather, deal with this brutal reality which, as has been stressed by the President and Founder of the Popular Revolutionary Movement, Citizen Mobutu Sese Seko, in his statement of 4 October 1973 in the United Nations, has meant that our world ". . . is no longer divided by ideology, nor even all that much by race or by political geography, but by economics . . ."8
192.	During the work of the seventh special session, we have seen this division strikingly illustrated in the discussions which took place between two quite distinct major groups: the Group of 77, or the developing countries, and the industrialized countries divided into two subgroups, the Western countries and the socialist countries.
193.	The new reality of the present world obviously will require a revision of the old cliches which were characteristic of the geopolitical definitions which the industrialized world, whether it belonged to the right or to the left, always sought to impose upon us.
194.	This revision is particularly essential for the developing countries, which must realize that their state of under-development and the poverty which is a characteristic of all of them, must also encourage them to co-operate first among themselves and to harmonize their relations with the industrialized countries.
195.	This revision is equally indispensable for the industrialized countries, which must henceforth understand that for us the developing countries both their level of development and their close co-operation, which is channeled through the various arrangements which are always arrived at by the two major blocs, make both blocs alike appear to us wealthy. Let us, above all, not forget that poverty can only be defined with reference to wealth and this is found among the industrialized countries.
1%. It is this fresh reality which has made the developing countries aware of their condition and it is in this light that efforts to diminish the gap between the rich and the poor have been carried out vis-a-vis not merely one section of the industrialized countries but all industrialized countries without exception.
197.	By enshrining the idea of concerted action between the rich and poor alike, the seventh special session has confirmed the correctness of the policy of positive neutralism, of belonging neither to the right nor to the left nor even to the centre, advocated by Zaire, which wishes to remain authentically itself in its relations with all countries. In fact, by entering into direct dealings with all the industrialized countries without distinction, and dealing with the problem of under-development, the poor have admitted that now they must have contacts with all rich countries without taking account of ideological differences. And the rich countries, by agreeing to negotiate with the poor countries as members of a single group, have also admitted thereby that the solution to the problem of under-development is part and parcel of international solidarity and not something which pertains to ideological confrontation.
198.	The spirit which marked the seventh special session is a major step forward for the cause of international co-operation and world peace. In all events, one thing is quite certain if the spirit of the seventh special session continues to animate all States Members of our Organization in their relations, one can say without fear of contradiction that the cold war has been outlawed once and for all, not only among the great Powers but also throughout the entire world. For the great Powers will no longer have to look for client-States; on the contrary, they will have to work together in order to assist the countries lacking in capital equipment in accordance with the proposals formulated by the rich and the poor together during the seventh special session.
199.	International solidarity having now been defined, it is now for the poor countries themselves to make serious efforts to resolve their development problems. In order to do this, they must remain authentically themselves in order to be able to produce the necessary political will to bring about national, continental and intercontinental development which would take into account above all the interests of their populations. The authenticity which is permanently reshaping our political plans will now make it possible for us really to control our natural resources. It will make it possible for us to foster solidarity among the developing countries and will strengthen our relationships with the industrialized countries, whether they belong to the left or to the right.
200.	The serious consequences of the world crisis, which are felt with unprecedented acuteness by under- equipped countries must serve as experience and as a stimulus to bring about more active solidarity among the countries termed the third-world countries. Zaire, for its part, believes firmly in this solidarity, which it ardently hopes will be established immediately at the continental level and then at the intercontinental level.
201.	So that this solidarity may be a reality in the
African continent, Zaire has decided, in the field of
trade with other African countries, to accept payment  
in the local currencies of those countries. That step will undoubtedly give our people and the other peoples of Africa confidence in our national currencies. Thus we shall cease to think in terms of dollars, French francs, pounds sterling, deutschmarks, and so on. The development of inter-African trade, as well as the resulting development of African economies, will undoubtedly lead to the convertibility of African currencies.
202.	Solidarity among the developing countries must affect all areas of endeavor. This solidarity must obviously be the fruit of development efforts to be undertaken by each of our countries both nationally and regionally. To achieve this we must above all rely on our own strength to resolve the development problems which confront us. The hunger which is rife in many of our countries will finally disappear only when our populations are able to produce their own foodstuffs. We certainly cannot deny the benefits of external aid, but Zaire believes firmly in the efforts which a country must itself make in order to resolve its own problems. This is the policy of salongo which in Zaire takes the form of mobilizing the population in order to improve both agricultural and industrial production. Through the policy of salongo, agriculture, which is the main priority in Zaire, will develop to such an extent between now and 1980 that by then our country will become self-sufficient in food.
203.	It is obvious that an independent development policy necessarily implies for our countries sovereignty over their natural resources. Furthermore, this is perfectly in keeping with the Charter of Economic Rights and Duties of States.
204.	Experience in Zaire in this field has clearly demonstrated that sovereignty over natural resources creates the best conditions for co-operation between foreign investors and ourselves. In effect, since Zairianization, it has been possible for the State of Zaire not only to offer advantageous conditions for foreign investors from the West or the East, but also to provide them with reasonable guarantees. And something of paramount importance since Zairianization, any foreigner who invests in Zaire under our investment code receives free the land on which he can set up his enterprise. In Zaire, where land belongs to the State, anybody who is capable of working it will receive free the necessary land for his commercial or industrial enterprise. That was not the case before Zairianization took place.
205.	Now that all the States Members of our Organization have made the United Nations the focal-point of genuine international solidarity, Zaire welcomes the determination which has been evinced by both rich and poor to reduce the major gap existing between them. The Paris Conference of producers and consumers of commodities which has just been convened by the French Government to take place on 15 October will undoubtedly constitute a concrete expression of the international solidarity which the seventh special session has just endorsed.
206.	Zaire wishes to make it quite clear that it is in favor of co-operation between industrialized and developing countries; it is therefore opposed to confrontation.
207.	On 4 October 1973, speaking at this rostrum, the President and Founder of the People's Revolutionary Movement, the President of the Republic of Zaire, Citizen Mobutu Sese Seko, in connexion with the colonized countries of Africa, said:
"Now that we have achieved political, economic and social stability, we cannot be happy while our brothers of Angola, Mozambique, Zimbabwe, South Africa and Namibia are still languishing under the yoke of the Portuguese colonialists, the British settlers of Rhodesia and the racists of South Africa.
"... It is therefore an imperative political duty for Zaire to make its material and military contribution to all its neighbors that are still subjected to colonialism of any sort."9
208.	Today the fact that several of those countries have become independent and are now Members of the Organization is something which Zaire sincerely welcomes. We extend to our brothers and sisters, the representatives of Mozambique, Cape Verde and Sao Tome and Principe, our sincere congratulations on the victory of their respective peoples over colonialism and racism, I associate myself with previous speakers in welcoming them to our midst.
209.	We also welcome the legitimate return to our ranks of the representatives of the Royal Government of Cambodia, whose valiant people has justly regained its national independence.
210.	Our Organization, which has already been in existence for 30 years, is now passing through a new historical phase which obviously makes necessary a revision of its structure. It would be difficult for changes not to take place within the United Nations when, during the seventh special session, this very Organization has already endorsed the need for a new international economic order as the only way to adapt our world to the requirements of our times.
211.	The majority of the Members of the United Nations recognize that the world situation is different from that which obtained when the United Nations was founded at San Francisco. Furthermore, the Secretary-General of the United Nations, Mr. Kurt Waldheim, in one of his reports very clearly expressed this general view. He said:
"The evolution of the post-war world including the introduction of nuclear weapons, the establishment of regional military pacts, the accelerated pace of decolonization, the extraordinary advances of applied science and technology, dramatic increases in population and the emergence of a large group of independent developing nations has created a new geopolitical structure in the past 30 years. Thus the basis of power, both political and economic, in the world as a whole has changed radically in a way which could not be foreseen at San Francisco." [Al100011Add.I, sect. /.]
212.	We scarcely need to recall or to dwell on the fact that in 1945 there were only some 50 founder Members of the United Nations. Traumatized by the world cataclysm which they had just stayed by the defeat of Nazism, they virtually turned our Organization into the sort of holy alliance that had appeared in Europe at another time after a cataclysm very similar to the one we all deplore. Now that the United Nations has a  it not quite obvious and proper that we should turn our Organization into a genuine framework for international solidarity where there are neither large or small States but simply States.
213.	We recognize the merits of our Organization as far as the cause of peace is concerned. Zaire is well qualified to say this. My country will never forget the efforts made by the United Nations to restore peace to Zaire, at that time the Congo, which was then in the grip of serious internal problems. We are still grateful to the United Nations for this.
214.	However we believe that new historical conditions require that our Organization be adapted to this evolution. Hence in this connexion we would reiterate the position which our President expressed in this self-same Hall. Zaire therefore proposes
". . .a revision of the Charter of the United Nations to adapt it to the present situation in the world, taking into account particularly the representation of the African continent and also the fact that those that were defeated yesterday have, in their turn, become today great Powers, and the decisions of our Organization should be applied by all its Members without differentiation and should not remain a dead letter in this forum".10
215.	We are particularly insistent on adapting our Organization to the present conditions in the world because the confidence which we continue to place in it encourages us to attempt to make it operational and effective in the task of preserving world peace and bringing about international solidarity as defined at the sixth special session and particularly at the seventh special session.
216.	Events in Viet Nam and Cambodia as well as those in the Middle East are ample proof of the inability of the United Nations to play a positive and effective role in restoring peace to those areas.
217.	In Viet Nam as in Cambodia the determination of the people was necessary, as well as the indefatigable support of all peace-loving peoples, for those countries to be able to recover their national independence.
218.	Zaire would like to take this opportunity to hail the victory of the Vietnamese and Cambodian peoples over imperialism. For the people of Zaire this is also a victory of genuine individuality. The Vietnamese and the Cambodians wished to be themselves, and have proved that every people can live, can govern itself, can develop and flourish ^according to its own habits and customs, that is in accordance with its own authentic personality.
219.	Although national independence and peace have returned to Viet Nam and Cambodia the same is not true of Palestine, Zimbabwe, South Africa or Namibia. In those countries the racists and the Zionists refuse to grant their respective populations their right to self-determination and to a homeland.
220.	Zaire, therefore, unreservedly condemns the policy which is being pursued by Israel against the people of Palestine. The Palestinian people represented by the Palestine Liberation Organization, with which Zaire has excellent relationships, can always count on our support.
221.	The racist policies of the white settlers of Zimbabwe, as well as the apartheid practices by the white minority in South Africa and Namibia, are unreservedly opposed by Zaire, which gives its total support to the fraternal peoples in those countries who are struggling for their national independence.
222.	It is essential that our Organization continue to exert pressure on the minority regime of Pretoria to force it to recognize that the people of Namibia should enjoy their right to national independence and to the territorial integrity of their country.
223.	Zaire would like to take this opportunity to thank France, whose President, Mr. Valery Giscard d'Estaing, during his recent official visit to Zaire, announced the decision of his Government to decree an embargo on the sale of arms to South Africa. We would venture to hope that the example of France, which condemns the policy of apartheid, will be followed by other major Powers; thus the minority regime of Pretoria will be forced to respect the relevant resolutions of the United Nations.
224.	Our unreserved condemnation of the racist policy of Ian Smith in Zimbabwe and the policy of apartheid in South Africa and Namibia should by no means be construed to mean that Zaire is in favor of driving the white minority into the sea. All that Zaire demands from the white racists in Zimbabwe and South Africa is that they respect the principle of majority rule, that will take account of the interests of all the people, whether black or white, in the area.
225.	Regarding the situation in the Middle East, Zaire's position, which was clearly spelt out from this rostrum on 4 October 1973 by the President and Founder of the Popular Revolutionary Movement, President of the Republic, Citizen Mobutu Sese Seko, remains unchanged. May I remind you of what my President stated at that time which was as follows:
"Zaire, which has now reached the moment when it must choose, must dispel all misunderstanding and remove a certain ambiguity resulting from its African vocation. Zaire has therefore to choose between a friendly country, Israel, and a brother nation, Egypt. But between a friend and a brother the choice is clear and our decisions are made in full independence and freedom from all pressures.
"Therefore, by virtue of the prerogatives conferred upon me by article 24 of the Constitution of the Republic of Zaire, I announce to all the world the breaking-off of diplomatic relations with Israel, such severing of relations to continue until Egypt and the other Arab countries involved shall have recovered their territories at present under occupation.""
226.	Since certain parts of the territories of Egypt and other Arab countries are still occupied by Israel, the position of Zaire concerning the breaking off of diplomatic relations with Israel therefore remains unchanged.
227.	The situation which at present prevails in Angola is undoubtedly disturbing for Africa and particularly for Zaire, which shares more than 2,600 kilometers of frontier with that country. Zaire, which has supported and is still supporting the people of Angola in their struggle for national independence, will continue to observe strict neutrality respecting the three liberation movements, as it has done since the Kinshasa
Digitized by Dag Hammarskjold Library
Agreement of 1 June 1975 signed with the Portuguese Government.
228.	We are convinced that the stability of the political situation in Portugal which, until 11 November 1975, will remain responsible for the administration and security of Angola, will make it possible for that country to take the necessary steps to restore peace to its colony. Thus the three liberation movements will be able to agree together on the political platform which will make it possible for them to accede to national independence under peaceful conditions.
229.	Zaire has great respect for the principles of international law and justice, principles which we have all accepted and which are the very aim and object of the Charter of the United Nations. Thus the right to self-determination of peoples, which all Member States have endorsed and defended, should not be applied in a discriminatory fashion according to the avowed or avowed interests of certain international circles even if these are disguised as progresist.
230.	Thus in the case of Cabinda, which is a Territory under Portuguese administration and which is separated from Angola by Zaire, my country would make an appeal to the Portuguese Government requesting it to grant the people of Cabinda the right to self- determination. A positive attitude on the part of Portugal in this connexion will make an important contribution to safeguarding peace in an area which has already been shaken by conflicts whose outcome cannot be foreseen.
231.	Zaire would therefore reaffirm its position that Portugal should grant the people of Cabinda their right to self-determination. In this connexion, in order to make it possible for the people of Cabinda freely to decide their own future, Zaire is in favor of a referendum being organized in Cabinda under the aegis either of the United Nations or of the Organization of African Unity.
232.	In its relations with other countries, Zaire maintains diplomatic relations with all those countries which respect not only its authenticity but also the principles embodied in the Charter.
233.	During the Vietnamese war, Zaire maintained diplomatic relations with the four signatories to the Paris Agreement, namely, the United States, North Viet Nam, South Viet Nam and the Government of the National Liberation Front of South Viet Nam. Now that the war is terminated in Indo-China, we will continue to maintain good diplomatic relations with the United States, North Viet Nam and South Viet Nam. According to the internal logic of our authenticity, Zaire supports the admission to the United Nations of North Viet Nam and South Viet Nam.
234.	Turning to the Korean problem, Zaire, which has observed strict neutrality as regards the two entities, that is, the North and the South, considers that our Organization should take steps which will help to bring the views of the two parties closer together. Zaire, which maintains excellent diplomatic relations with both the North and the South, hopes that the two parties will work peacefully towards unity if this is the will of their populations. However, if the latter should decide otherwise, our Organization will have to admit to membership both Korean entities, as has been the case for both Germanys and as undoubtedly will shortly be so for the two Viet Nams.
235.	Regarding the situation on the island of Cyprus, where our Organization is involved in the difficult undertaking of maintaining peace, Zaire is in favor of national reconciliation. We appeal to the two Cypriot communities to seek through negotiation peaceful arrangements which will satisfy their respective interests.
236.	Since concerted action among States has become a principle accepted by all in seeking solution or settlement of the disputes which may arise among them, Zaire considers and ardently hopes that this principle will continue to prevail in the negotiations at present under way on the law of the sea.
237.	After the seventh special session it is only natural that our Organization should promote the re-adaptation of the law of the sea within the framework of solutions which will contribute to restoring the balance between the industrialized and the developing countries.
238.	We hope that the great Powers will not take advantage of their technical superiority and their almost exclusive possession of great financial power arbitrarily to exploit the minerals which exist in the sea-bed. We appeal to them to continue to respect the spirit of the seventh special session and to display, in the forthcoming negotiations on the law of the sea, the same liberal spirit of understanding which they showed throughout the work of that session.
239.	When we consider our poverty we note with some bitterness that over and above the economic exploitation we have been subject to there has also been the savage and systematic plundering of all our works of art by the colonialist Powers. Our invaluable artistic works have been purely and simply plundered. They are to be found in all the main cities of the industrialized countries. There is not a single museum enjoying a world reputation in industrialized countries of the East or the West in which African works of art are not to be found.
240.	May I draw the attention of our Assembly to the fact that these African works of art which are the pride of the ethnographical and archaeological museums and institutions of the industrialized countries of the East and the West were acquired practically free of charge. In other words, as citizen President Mobutu Sese Seko said on 4 October 1973 in the United Nations "Those works, which were acquired for nothing, have increased in value so much that none of our countries has the material means to recover them."12
241.	Therefore the delegation of Zaire reiterates its appeal to all the industrialized countries, whether of the West or of the East, to understand the need to restore to the developing countries all the works of art they are holding. If those same industrialized countries thought it" was quite normal that they were entitled to recover immediately after the Second World War their works of art which had been stolen by the Nazi regime, commonsense, justice and equity recommend that they restore to the developing countries their works of art. Thus the industrialized countries would be making an effective contribution to strengthening the cultural riches of the countries lacking in
Digitized by Dag Hammarskjold Library
242.	Zaire would like to take this opportunity to congratulate the Government of the Kingdom of Belgium, which has accepted the principle of restoring our works of art which are to be found in a number of Belgian museums. The encouraging negotiations at present under way between the Kingdom of Belgium and our country for the return of our works of art to Zaire will undoubtedly lead to a positive outcome. It is our sincere hope that this example set by Belgium will be followed by other industrialized countries and that in the course of this thirtieth session our Organization will be able to draft a resolution which will lead to the establishment of clear procedures for restoring to the developing countries the works of art which are held by a number of industrialized countries of the West and the East.
243.	Thanks to the dynamic activities of General Mobutu Sese Seko, Zaire has recovered its territorial integrity and its stability. Its peoples are reunited in the People's Revolutionary Movement and have become responsible for their own future.
244.	Philosophically speaking, the Republic of Zaire is governed by what we call the concept of authenticity. This has been defined by citizen President Mobutu Sese Seko as:
"... being an awareness on behalf of the Zaire people of the fact that they should go back to their own sources, seek the values of their ancestors in order to judge which of them will contribute to their harmonious and natural development.
"It is the refusal of the Zaire people blindly to espouse imported ideologies. It is the affirmation of Zairian man or of man in general, wherever he may be, whatever he may be, with his own intellectual and social structures."
245.	The Zairian people, which considers authenticity, of which Mobutuism is the Zairian expression, as the only absolute weapon against imperialism and injustice, is therefore following its own process of structural development. It wishes to espouse neither the ideas of the left, nor the ideas of the right, because imperialism and exploitation are met with at every turn. Our people has chosen to be itself, in other words, to be authentic, because it is convinced that the problem of Zaire cannot be validly solved apart from the Zairian people themselves.
246.	However, the Zairian people recognizes that recourse to authenticity is not narrow nationalism, a blind return to the past, but, on the contrary, an instrument for peace among nations, a condition of existence among the peoples, a basis for co-operation among States, for authenticity is not only increased knowledge of one's culture, but also respect for the cultural heritage of others.
247.	We are therefore convinced that only respect for the authenticity of every people will make possible harmonious relations among States. Consequently, this will strengthen the universal nature of our Organization within which all States endowed with different social and political structures will be able to co-operate in the interest of restoring the balance between industrialized and developing countries, as well as serving the cause of world.peace.
248.	That is why the Republic of Zaire, which has great respect for the universality which is characteristic of the United Nations, is anxious to work for its maintenance. Even if some Member States for reasons with which we all disagree for the time being attach an ambiguous interpretation to the resolutions of our Organization, it is our duty to exert on them and those Powers which support them the sort of pressure that will compel them to respect the recommendations of the United Nations. This pressure must therefore be exerted inside the United Nations and not outside it. What we must do is strengthen the Organization, not weaken it.
249.	Thus, the Republic of Zaire has decided as a matter of principle categorically to reject the idea of the expulsion, exclusion or suspension of any State from any international organization. Zaire's position is therefore geared to States, not to the representativity of States.
250.	Since we are so keen on strengthening the United Nations, we in Zaire consider that it is in the context of a new spirit of consultation and mutual understanding which should henceforth underlie the work of our Organization that the problem of general disarmament and peace should be solved by all Member States.
251.	Zaire, which supports any initiative designed to bring about general disarmament and the prohibition of nuclear weapons, is in favor of a straightforward policy, not a demagogic one. We cannot approve the attitude of those who speak about disarmament and the prohibition of the manufacture of nuclear and bacteriological weapons but continue to step up the manufacture, refinement and testing of those weapons.
252.	All States Members of the United Nations must therefore be concerned about the problem of general and complete disarmament and the prohibition of the manufacture of nuclear and bacteriological weapons. Continuous pressure must be exerted on the major Powers to force them finally to decide to destroy those arms which permanently imperil all mankind.
253.	Our Organization must also work to protect nature. Zaire highly appreciates the efforts made by the United Nations in this field. My Government, on the initiative of its President, Citizen Mobutu Sese Seko, has drawn up a far-i caching program to safeguard our natural environment, which is of inestimable value to our people.
254.	This year, which is dedicated to women, has seen our country actively involved in the implementation of various programs suggested by the United Nations. Although women in Zaire enjoy the same rights and opportunities as men, our President felt that he should personally organize an international women's symposium in Kinshasa last May.
255.	During that international meeting female delegates from various African countries and countries outside Africa had an opportunity to learn of the experience gained by Zairian women in their authentic society. Zairian women also took advantage of that meeting to learn from their foreign sisters what was happening elsewhere.
256.	The World Conference of the International Women's Year, held in Mexico and organized by the United Nations, was a major occasion for representatives of women throughout the world to report
on their respective experiences. That Conference undoubtedly contributed to the development of under-standing among peoples and the strengthening of inter-national co-operation.
257.	Zaire is gratified that during the work of the seventh special session the industrialized countries displayed a certain degree of generosity towards the developing countries. We have resolved to follow that example of generosity in our relations with all countries.
258.	Thus, so far as Portugal is concerned, which is now suffering from a very difficult situation in respect of its colony of Angola, Zaire has decided that, apart from the Angolan refugees estimated at more than 1 million, it will welcome up to 400,000 Portuguese refugees who, for reasons of safety, may desire to leave Angola temporarily. All arrangements have been made to make it possible for those refugees to work and live normally until the situation in Angola becomes stable.
259.	In conclusion, I should like to express to the President, on behalf of the Zairian delegation, the hope that the work of the present session over which he is presiding with such dynamism and perspicacity will consolidate the spirit of concerted action among the industrialized and the developing countries the
spirit which was so characteristic of the seventh special session thus making our Organization an effective tool for achieving the harmonious development of all Member States, for strengthening international cooperation and for bringing about genuine world peace.